Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 11, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al. (US. Pub. No. 2006/0161789 A1; hereinafter “Doughty”) in view of Minkus (US. Pub. No. 2014/0276375 A1)

Regarding claim 1, Doughty teaches a medical system, comprising: 
a machine (see Doughty, fig. 18, para. [0098-100], PC at the healthcare facility having patient information); 
a secure access card (see Doughty, fig. 8, device 800, fig. 11, para. [0062,70]) that controls access to the machine (see Doughty, fig. 18, 1804, para. [0098-100], access to medical info), wherein the secure access card includes a biometric security module embedded on the secure access card, and wherein the biometric security module includes a biometric sensor that obtains biometric data from a requesting user of the secure access card (see Doughty, fig. 8, biometric sensor 802, para. [0064]); and 
wherein the secure access card further comprises a first short-range wireless transceiver that pairs with a second short-range wireless transceiver on the medical machine or a gateway device coupled to the medical machine to enable transmission of signals between the first and second short-range wireless transceivers when the secure access card is in proximity to the medical machine (See Doughty, fig, 9, para. [0067-68]);
a biometric verification module that performs processing to verify the obtained biometric data from the requesting user in relation to template biometric data previously stored during an enrollment of an authorized user that associates the authorized user to the secure access card (see Doughty, fig. 8, controller 806, para. [0065]),
 wherein, after the biometric validation module verifies the biometric data in relation to the template biometric data of the authorized user, authorized access to the medical machine is granted to the requesting user (see Doughty, fig. 7D, 798, approve access, para. [0060]).
Doughty is silent to teaching that wherein the medical system is a dialysis system comprising a dialysis machine, and wherein the authorized access granted to the requesting user includes enabling the dialysis machine to download from the remote server, over a network connection, of a prescription for a treatment to be performed by the dialysis machine. 
In the same field of endeavor, Minkus teaches a medical system which is a dialysis system comprising a dialysis machine (see Minkus, fig. 5, para. [0085]) and wherein the authorized access granted to the requesting user includes enabling the dialysis machine to download from the remote server, over a network connection, of a prescription for a treatment to be performed by the dialysis machine (see Minkus, fig. 14, para. [0256,261], server 530).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Doughty with the teaching of Minkus in order to provide and improve dialysis treatment and exchanges (see Minkus, para. [0009-10]).

Regarding claim 2, the combination of Doughty and Minkus teaches the dialysis system according to claim 1, wherein the biometric sensor is a fingerprint sensor (see Doughty, para. [0069]).

Regarding claim 4, the combination of Doughty and Minkus teaches the dialysis system according to claim 3, wherein the biometric sensor of the secure access card is activated only after the secure access card is determined to be in proximity to the dialysis machine (see Doughty, fig. 7A, 704, para. [0056], fig. 9, RF field 906, para. [0069]).

Regarding claim 5, the combination of Doughty and Minkus teaches the dialysis system according to claim 1, wherein the biometric security module embedded on the secure access card includes the biometric sensor that obtains the biometric data from the requesting user and the biometric verification module that performs processing to verify the biometric data obtained from the requesting user (See Doughty, fig. 8, 806, para. [0065]).

Regarding claim 6, the combination of Doughty and Minkus teaches the dialysis system according to claim 1, wherein the biometric verification module is located remotely from the secure access card (see Doughty, fig. 3, remote processor 306, para. [0045], fig. 7A, 718, para. [0056]).

Regarding claim 11, Doughty teaches a method of securing access to a medical machine, comprising: 
controlling access (see Doughty, fig. 18, 1804, para. [0098-100], access to medical info), via a secure access card (see Doughty, fig. 8, device 800, fig. 11, para. [0062,70]), to the medical machine (see Doughty, fig. 18, para. [0098-100], PC at the healthcare facility having patient information), 
wherein the secure access card includes a biometric security module embedded on the secure access card, and wherein the biometric security module includes a biometric sensor that obtains biometric data from a requesting user of the secure access card (see Doughty, fig. 8, biometric sensor 802, para. [0064]); and 
wherein the secure access card further comprises a first short-range wireless transceiver that pairs with a second short-range wireless transceiver on the medical machine or a gateway device coupled to the medical machine to enable transmission of signals between the first and second short-range wireless transceivers when the secure access card is in proximity to the medical machine (See Doughty, fig, 9, para. [0067-68]);
performing verification processing, via a biometric verification module, to verify the obtained biometric data from the requesting user in relation to template biometric data previously stored during an enrollment of an authorized user that associates the authorized user to the secure access card (see Doughty, fig. 8, controller 806, para. [0065]), 
after the biometric validation module verifies the biometric data in relation to the template biometric data of the authorized user, granting the requesting user authorized access to the medical machine (see Doughty, fig. 7D, 798, approve access, para. [0060]).
Doughty is silent to teaching that wherein the medical system is a dialysis system comprising a dialysis machine, and wherein the authorized access granted to the requesting user includes enabling the dialysis machine to download from the remote server, over a network connection, of a prescription for a treatment to be performed by the dialysis machine. 
In the same field of endeavor, Minkus teaches a method wherein the medical system is a dialysis system comprising a dialysis machine (see Minkus, fig. 5, para. [0085]) and wherein the authorized access granted to the requesting user includes enabling the dialysis machine to download from the remote server, over a network connection, of a prescription for a treatment to be performed by the dialysis machine (see Minkus, fig. 14, para. [0256,261], server 530).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Doughty with the teaching of Minkus in order to provide and improve dialysis treatment and exchanges (see Minkus, para. [0009-10]).
 
Regarding claims 12 and 14-16, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2 and 4-6, respectively. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648